Vu l'arrêté du 22 mai 1964, transférant la concession Précitée à l'office
national des mines;

Vu l'arrêté du 21 octobre 1972, portant cession de la concesion sus-visé à
la société tunisienne d'expansion minière;

a d
de <Boujabeurs, au profit de la compagnie minière du nord-ouest qui
accepte;

Vu le cahier des charges annexé à la dite pétition fixant:les obligations
soscrites par la pétitionnaire en exécution dé l'article 49 du décret du 1er
Janvier 1983 sur les mines;

Vu avis exprimé par le comité consultatif des mines ors de sa réunion du
11 juil 198

Vu le rapport du directeur général des mines.
Arrête :

Article unique. — Est autorisée la cession de la concession des
mines du 3ème groupe de «Boujabeurs, au profit de la compagnie
minière du nord-ouest dont le siège social est au Kef, avenue
Mongi Slim.

Tunis, le 20 février 1990

Le ministre de l'économie nationale
MONCEF BELAID

Arrêté du ministre de l'économie nationale du 20 février 1990,
portent premier renouvellement du permis de recherche de
substances minérales du second groupe dit permis <Mak-
thers.

Le œinistre de l'économie nationale;

Vu le décret du 13 décembre 1948, institutant des dispositions spéciales
pour facter la recherche ct l'exploitation des substances minérales du
#roupe. ensemble les textes qui l'ont modifié ou complété;

Vu le décret du ler janvier 1953 sur les mines;

Vu La loi n° 85-53 du 7 mai 1985, portant approbation de la convention,
du cahier des charges ct leurs annexes signés à Tunis le 7 novembre 1984
eatre l'Etat tunisien d'une part et l'entreprise tunisienne d'activités
Pérobères (ETAP) et Springheld resources fn d'autre part

Vu le loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi n° 85-9 du
14 septembre 1985 instituant des dispositions spéciales concernant la

et la production des hydrocarbures liquides et gazeux;

Vu la loi n° 87.9 du 6 mars 1987, portant amendement du décret-loi

Vu Le décret n° 86-200 du 7 février 1986, portant composition et
nt du comité consultatif des hydrocarbures;
Va l'arrêté du 5 février 1985, portant institution du permis «Makthar»;
(Vu l'arrêté du 4 septembre 1987, portant admission du permis sus-visé
aux dispositions spéciales du décret-loi sus-mentionné:
Vu l'arrêté du 17 février 1989, portant extension de 9 mois de la durée de
1 période initiale du permis «Makthars;

Vu la demande déposée le 16 septembre 1949 à la direction générale des
mises, demande par laquelle ETAP et Springficld Resources Inc, ont
bcité le premier renouvellement du permis sus-visé:

Vu l'avis favorable émis par le comité consultatif des hydrocarbures lors
de sa réunion du 29 novembre 1989;

Vu le rapport du directeur générat de l'énergie:
Arrête :

Articke unique. — Est renouvelé au profit d'ETAP et
Springfield Resources Inc pour une période de 2 ans prenant fin le
17 novembre 1991 ie permis de recherche de substances minérales
du 2ème groupe dit permis «Makthar».

Le permis renouvelé couvrira une superficie de 926 périmètres
élémentaires soit 3 704 kilomètres carrés.

Ce permis sera délimité par les sommets et les numéros de
repères suivants conformément à l'article 37 du décret du ler
Janvier 1953 sur les mines.

mo

372 Joural Officiel de la République Tunisienne — 13-16 mars 1990

Sommets N° de repères
—_———
1 274-700
2 274-672
3 270-672
4 270-668
s 248-668
6 248-648
7 232-648
8 232-636
9 218-636
10 218-628
11 222-628
12 222-622
13 214-622
14 214-634
15 188-634
16 188-618
17 192-618
18 192-614
19 204-614
20 204-612
21 202-612
2 202-610
23 200-610
24 200-608
25 198-608
26 198-600
27 194-600
28 194-594
29 188-594
30 188-566
3 Intersection du
parallèle 566
avec la frontière
tuniso-algérienne
32 180-604
33 180-598
34 186-598
35 186-600
% 190-600
37 190-602
38 192-602
39 192-606
40 182-606
41 182-604
4 Intersection du
parallèle 646
avec la frontière
tuniso-algérienne
43 212-646
44 212-660
45 218-660
46 218-666
47 238-666
4 238-688
4 226-688
50 26-700
51-41 274-700

* Entre le point 31 et 32 frontière tuniso-algérienne
* Entre le point 32 et 42 frontière tuniso-algérienne.

Tunis, le 20 février 1990

vu
Le Premier ministre
HAMED KAROUI

Le ministre de l'économie nationale

MONCEF BELAID

N° 19
